NUMBER 13-11-00577-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                  IN RE ARNOLD MUÑOZ


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                  Before Justices Rodriguez, Vela, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, Arnoldo Muñoz, filed a petition for writ of mandamus in the above cause

on September 12, 2011, seeking to compel the trial court to render a ruling on his

trespass to try title suit and on other motions pertaining to the same suit. The Court,

having examined and fully considered the petition for writ of mandamus is of the opinion




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
that relator has not shown himself entitled to the relief sought. See TEX. R. APP. P. 52.3,

52.7. Accordingly, the petition for writ of mandamus is DENIED. See id. at R. 52.8(a).



                                                              PER CURIAM

Delivered and filed the 15th
day of September, 2011.




                                                2